370 F.2d 330
UNITED STATES of America, Appellee,v.James Russell HAWTHORNE, Appellant.
No. 10664.
United States Court of Appeals Fourth Circuit.
Argued October 4, 1966.
Decided December 12, 1966.
Certiorari Denied February 27, 1967.

See 87 S. Ct. 974.
Arnold M. Weiner, Baltimore, Md. (Sanford Jay Rosen, Baltimore, Md., on brief), for appellant.
Alfred N. King, Atty., Dept. of Justice, for appellee.
Before SOBELOFF, J. SPENCER BELL and WINTER, Circuit Judges.
PER CURIAM.


1
James Russell Hawthorne was convicted by a jury on two counts of an indictment charging the use of interstate facilities to promote illegal gambling enterprises, and received 5-year sentences on each count, to be served concurrently. In United States v. Hawthorne, 356 F.2d 740 (4th Cir.), cert. denied, 384 U.S. 908, 86 S. Ct. 1344, 16 L. Ed. 2d 360 (1966), we reversed the conviction on the first count, but affirmed the conviction on the second, and remanded the case so that the District Court might reconsider the sentence on the remaining count in light of our action.


2
On remand, the District Judge, after a hearing in which he carefully considered the Court of Appeals opinion, the presentence investigation, statements made by defense counsel, and the defendant's allocution, entered an order reducing Hawthorne's sentence from five years to two. The revised sentence was appealed to this court.


3
After hearing the earnest and skillful argument of counsel for the defendant upon the merits of the present appeal, and having considered the additional briefs filed by the parties, this court finds no error in the sentencing procedures.


4
The judgment of the District Court, as revised, is


5
Affirmed.